Title: From Thomas Jefferson to Thomas Adams, 20 February 1771
From: Jefferson, Thomas
To: Adams, Thomas


                    
                        Dear Sir
                        Monticello. Feb. 20. 1771
                    
                    Not expecting to have the pleasure of seeing you again before you leave the country I inclose you an order on the inspectors at Shockoe for two hhds. of tobacco which I consign to you, and give you also the trouble of shipping as I am too far from the spot to do it myself. They are to be laid out in the purchase of the articles on the back hereof. You will observe that part of these articles (such as are licensed by the association) are to be sent at any event. Another part (being prohibited) are only to be sent if the tea act should be repealed before you get home. If it is not you will observe a third class to be sent instead of those which are prohibited. I am not without expectation that the repeal may take place. I beleive the parliament want nothing but a colorable motive to adopt this measure. The conduct of our brethren of New York affords them this. You will observe by my invoice that I have supposed my tobacco to clear me £10 sterl. per hhd. Should it be less, dock the invoice of such articles as you think I may get in the country.
                    In consequence of your recommendation I wrote to Waller last June for 45£ sterl. [worth of books inclosing him] a bill of exchange [to that] amount. [Having written] to Benson [Fearon] for another parcel [of nearly] the same amount I [directed] him to purchase them also of Waller. I acquainted both of the necessity of my situation brought on by the unlucky loss of my library, and pressed them most earnestly to lose not a day in sending them. The vessel which carried my letters sailed the first day of July and is returned long since. Yet I have heard not a tittle from either gentleman.
                    I mentioned to you that I had become one of several securities for a gentleman of my acquaintance lately engaged in trade. I hope and indeed hear he is doing very well. I would not therefore take any step to wound his credit. But as far as it can possibly be done without affecting that I must beg you to have me secured. It can surely do no mischeif to see that his remittances are placed to the credit of the money for which we stand engaged, and not of any new importations of goods made afterwards. I must rely entirely on your friendly assistance in this matter, which I assure you gives me concern, as should my friend prove unsuccesful (and ill fortune may render any person unsuccesful) it might sweep away the whole of my little fortune. I must once more trouble you for my friend Ogilvie. The Commissary promised to write in his favor  to the bishop by Necks. I did not see his letter, and with this gentleman I beleive no farther than I see. I wrote by the, same opportunity to Ogilvie and apprised him of the Commissary’s engagement. Should your route to the ship be thro’ Wmsburgh I would trouble you to know whether he has in truth written or not. The inclosed letter to Ogilvie you will please to deliver with our most earnest advice that he lose not a day in coming over.
                    One farther favor and I am done, to search the Herald’s office for the arms of my family. I have what I have been told were the family arms, but on what authority I know not. It is possible there may be none. If so I would with your assistance become a purchaser, having Sterne’s word for it that a coat of arms may be purchased as cheap as any other coat.
                    The things I have desired you to purchase for me I would beg you to hasten, particularly the Clavichord which I have directed to be purchased in Hamburgh because they are better made there, and much cheaper. Leave me a line before you go away with instructions how to direct to you. I am Dr. Sir Your [affectionate Friend,]
                    
                        Th: Jefferson
                    
                